Case 3:19-cv-21248-BRM-LHG Document 81 Filed 12/07/20 Page 1 of 25 PageID: 1169



                               UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW JERSEY

  THE TRUSTEES OF PRINCETON                                 )
  UNIVERSITY
                                                            )
             Plaintiff,
                                                            )
  vs.
                                                            )
  TOD WILLIAMS BILLIE TSIEN
                                                            ) Civil Action No. 3:19-cv-21248-
   ARCHITECTS, LLP; JACOBS
                                                               BRM-LHG
   ARCHITECTS/ENGINEERS, INC.;                              )
   and JACOBS CONSULTANCY                                   )
   INC.,
                                                            )
             Defendants.
                                                            )
                                                            )
                                                            )
   TOD WILLIAMS BILLIE TSIEN
    ARCHITECTS, LLP,                                        )
                                                            )
             Third-Party Plaintiff,
  vs.                                                       )
   ARUP USA, INC. and F.J. SCIAME                           )
      CONSTRUCTION COMPANY, INC.,
                                                            )
           Third-Party Defendants.                          )
                                                            )
                                                            )

                                   JOINT DISCOVERY PLAN
        The Trustees of Princeton University, Tod Williams Billie Tsien Architects, LLP, Jacobs

 Architects/Engineers, Inc., Jacobs Consultancy Inc., ARUP USA, Inc., and F.J. Sciame

 Construction Company, Inc. (the “Parties”) mutually agree to the following Discovery Plan,

 including a protocol (“Protocol”) regarding the discovery of electronically stored information

 (“ESI”) and hard copy documents, with respect to the disputes between the Parties.

 The Litigation between the Parties pending in the U.S. District Court for the District of New Jersey

 shall be referred to herein as the as “Litigation.” In this Discovery Plan, the individual parties

 are generally referred to as a “Party” and collectively as the “Parties.”

                                                   1
Case 3:19-cv-21248-BRM-LHG Document 81 Filed 12/07/20 Page 2 of 25 PageID: 1170




 1.      Introduction

         Each Party is in possession of significant amounts of information that may be relevant to

 the Litigation. The Parties agree to cooperate in identifying potentially relevant information that

 will assist the Parties in identifying potentially Discoverable Information. Further, each Party

 acknowledges an interest in a discovery process that is efficient, cost effective, flexible, and

 designed to allow for the required disclosure of relevant information in the Litigation. The Parties

 expect that by acting in good faith and in a generally cooperative manner regarding discovery in

 the Litigation, the Parties will further these goals.

 2.      Definitions

         2.1.    All the definitions set forth in the first paragraph of this Discovery Plan are

 incorporated herein by reference.

         2.2.    All/Each: The terms ‘all’ and ‘each’ shall both be construed as all and each.

         2.3.    And/Or: The connectives ‘and’ and ‘or’ shall be construed either disjunctively or

 conjunctively as necessary to bring within the scope of the discovery request all responses that

 might otherwise be construed to be outside its scope.

         2.4.    Bates number: a page-level unique alpha-numeric identifier associated with every

 document produced, including physical sheets of paper, electronically stored TIFF images, or other

 tangible thing, consisting of (1) an alphabetic portion and (2) a numeric portion incremented

 according to a scheme defined at the Producing Party’s discretion to ensure that the alphanumeric

 identifier for each page of physical sheets of paper, electronically stored TIFF images, or other

 tangible thing is unique (e.g., “_00000001-0001”, “0000001” or “DocID 00001_001”).

 Document-level Bates numbers may be appropriate in limited circumstances such as the

 production of native files (e.g., Excel Workbooks).


                                                    2
Case 3:19-cv-21248-BRM-LHG Document 81 Filed 12/07/20 Page 3 of 25 PageID: 1171




        2.5.    Communication: The term ‘communication’ means the transmittal of information

 (in the form of facts, ideas, inquiries or otherwise).

        2.6.    Concerning: The term ‘concerning’ means relating to, referring to, describing,

 evidencing or constituting

        2.7.    Confidential Information: The term “Confidential Information” is defined in the

 Stipulated Protective Order                       .

        2.8     Court: The Court in which the Litigation is pending in the case identified above.

        2.9.    Custodian: the person from whom a Document is or was collected. For example,

 the Custodian of an email document is the person from whose email mailbox the email file was

 collected.

        2.10.   Discoverable Information: for the purposes of this Discovery Plan only, the term

 “discoverable information” shall mean all documents, ESI and other information that is

 discoverable in the Litigation.

        2.11.   Document: ‘document’ is synonymous in meaning and equal in scope to the usage

 of this term in Federal Rule of Civil Procedure 34(a). A draft or non-identical copy is a separate

 document within the meaning of this term. The term “Document: shall include anything subject to

 production or inspection, including but not limited to (1) any hard copy document or ESI—

 including electronic communications, presentations, writings, drawings, graphs, charts,

 photographs, sound recordings, images, and other data or data compilations—stored in any

 reasonably accessible medium from which information can be obtained by the Producing Party; or

 (2) any tangible thing.




                                                    3
Case 3:19-cv-21248-BRM-LHG Document 81 Filed 12/07/20 Page 4 of 25 PageID: 1172




        2.12.      Electronically Stored Information or “ESI”: any information or data that is

 originally created, manipulated or used, communicated, and stored in digital format.             This

 definition expressly excludes information that was prepared as or previously available in hard copy

 but which was converted and now maintained in digital format for reasons of business convenience

 or as otherwise may have been necessary.

        2.13.      Extracted Text: the text extracted from a document, and includes all header, footer,

 and document body information when available.

        2.14.      Foreign Language Document: any document in which a substantial portion of the

 unique substantive content is in a language other than English.

        2.15.      Hard Copy Document: any document kept in physical, paper form, as opposed to

 electronic form, in the usual course of business.

        2.16.      Load File: an electronic file containing information identifying a set of paper-

 scanned images or processed ESI and indicating where individual pages or files belong together

 as documents, including attachments, and where each document begins and ends. A load file

 should also contain data relevant to the individual documents, including extracted and user or

 system-created Metadata as addressed in Exhibit A attached hereto and incorporated herein by

 reference.

        2.17.      Meet: as used in this Discovery Plan, to “meet” includes meeting in person or

 telephonically.

        2.18.      Metadata: (i) information embedded in or associated with a Native File or

 application that generated, edited, or modified such Native File which describes the characteristics,

 origins, usage or validity of the electronic file or (ii) information generated automatically by the


                                                     4
Case 3:19-cv-21248-BRM-LHG Document 81 Filed 12/07/20 Page 5 of 25 PageID: 1173




 operation of a computer or other information technology application when a Native File is created,

 modified, transmitted, deleted or otherwise manipulated by a user of such application.

          2.19. Native Format or Native File: means the associated file format defined by the

 original application with which an electronic file was created. For example, the Native Format

 associated with a Microsoft Word 2007 file is .docx and the Native Format associated with an

 Adobe Acrobat file is .pdf.

          2.20. Non-Custodial Sources: shared data repositories maintained in the ordinary course

 of business and not necessarily associated with individual Custodian(s). Examples of Non-

 Custodial Sources may include, but are not limited to, shared file cabinets, shared network drives

 or fileservers, electronic document management systems, or databases.

          2.21. Number: The use of the singular form of any word includes the plural and vice

 versa.

          2.22.   OCR Text: searchable text from a document generated by means of optical

 character recognition performed using appropriate software.

          2.23.   Outside Counsel: the attorneys and employees of any external law firm representing

 a Party to the Litigation, including, without limitation, vendors retained to assist with the

 performance of discovery obligations.

          2.24.   Parties: The terms “plaintiff,” and “defendant” and “Third Party Defendant” as well

 as a party’s full or abbreviated name or a pronoun referring to a party mean the party and, where

 applicable, its officers, directors, employees, former employees working on the Project, partners,

 corporate parent, subsidiaries or affiliates. This definition is not intended to impose a discovery

 obligation on any person who is not a party to the Litigation.


                                                   5
Case 3:19-cv-21248-BRM-LHG Document 81 Filed 12/07/20 Page 6 of 25 PageID: 1174




        2.25.   Person: The term “person” means any natural person or any business, legal or

 governmental entity or association.

        2.26.   Preserve or Preservation: for purposes of this Discovery Plan, “preserve” and

 “preservation” shall mean to keep and not alter any discoverable information as to its form and

 content. In the case of an electronic file, “preserve” and “preservation” shall mean to retain the

 original file or a forensically sound copy of that file. A forensically sound copy shall mean a copy

 made by a method that does not alter the file and application metadata identified in Exhibit A

 associated with that electronic file.

        2.27.   Privileged Information: all documents, ESI, tangible objects, and other information

 or material of the Parties which may be protected from discovery as privileged information,

 attorney work product and/or any other privilege recognized by the laws of New Jersey and other

 applicable federal laws, or, with regard to documents, ESI, tangible objects and other information

 or material owned or possessed by third parties that are not owned by, or subsidiaries or affiliates

 of, the Parties, the privileges recognized by the laws of the state where such documents were

 created.

        2.28.   Producing Party: a Party which is producing Discoverable Information.

        2.29.   Project Documents: non-email documents created, stored, or maintained by either

 Party in the ordinary course of their business relating to the Project. Examples of Project

 Documents may include, but are not limited to, reports, schedules, drawings, meeting minutes,

 tracking logs, and other routine project documentation, as well as official letter correspondence to

 the extent it is readily accessible from sources other than email.

        2.30.   Receiving Party: a Party which is receiving Discoverable Information.


                                                  6
Case 3:19-cv-21248-BRM-LHG Document 81 Filed 12/07/20 Page 7 of 25 PageID: 1175




         2.31.   Requesting Party: a Party which is requesting Discoverable Information.

         2.32.   Responding Party: a Party which is responding to a request for Discoverable

 Information.

 3.      Scope of Production of Discoverable Information including ESI and Limitations of
         Preservation

         3.1     Each Party represents that it has taken reasonable steps to preserve reasonably

 accessible sources of ESI and other Discoverable Information, including implementation of a legal

 hold.

         3.2     Accessible ESI. Except as set forth in paragraph 3.3 below, reasonably accessible

 sources of ESI include devices which store active data accessed in the regular course of business

 including e-mail servers, shared network drives, workstation or laptop hard drives, and storage

 devices and media. Subject to any limits negotiated by the Parties, including those in Section 5

 below, each Party has conducted or will conduct a reasonably diligent search of those reasonably

 accessible sources in which it has reason to believe relevant ESI responsive to the opposing Party’s

 discovery requests will be found.

         3.3     Not Reasonably Accessible ESI. The Parties need not preserve, produce, or identify

 on a privilege log the following categories of ESI for the Litigation:

                 (a)    Data stored in a backup system for the purpose of system recovery or

 information recovery, including but not limited to, disaster recovery backup tapes, continuity of

 operations systems, and data or system mirrors or shadows except to the extent that such sources

 are known to be the only sources of Discoverable Information;

                 (b)    Voicemail messages, unless in the ordinary course of business such

 messages were retained in email or on a Project server already being produced by the Parties;

                                                  7
Case 3:19-cv-21248-BRM-LHG Document 81 Filed 12/07/20 Page 8 of 25 PageID: 1176




                (c)     Instant messages, unless in the ordinary course of business such messages

 are retained in a reasonably accessible and central storage location from which ESI information or

 documents already will be produced;

                (d)     ESI stored on mobile devices, including smart phones, or tablets;

                (e)     Logs of calls;

                (f)     Deleted, erased, or overwritten computer files, whether fragmented or

 whole which were deleted in the regular course of business before there was a duty to preserve

 ESI. However, the Parties acknowledge that nothing in this Discovery Plan authorizes the

 intentional deletion of relevant ESI after the duty to preserve arose;

                (g)     Data stored in random access memory (“RAM”), cache memory, or in

 temporary or cache files, including internet history, web browser cache and cookie files, wherever

 located;

                (h)     Data stored on photocopiers, scanners, and fax machines; and

                (i)     Logs of Server, system, or other network activity.

        3.4     Other Types of ESI May Not Be Reasonably Accessible. Nothing in this Discovery

 Plan prevents any Party from asserting that other categories of ESI are not reasonably accessible.

        3.5     Preservation Does Not Affect Discoverability or Claims of Privilege.            By

 preserving documents or ESI for the purpose of the Litigation, the Parties are not conceding that

 such material is discoverable, nor are they waiving any claim of privilege.




                                                  8
Case 3:19-cv-21248-BRM-LHG Document 81 Filed 12/07/20 Page 9 of 25 PageID: 1177




 4.     Document Requests and Responses

        Each Requesting Party may serve written requests for the production of documents, within

 the time allowed by the Federal Rules of Civil Procedure or as modified by Order of the Court or

 written agreement of the Parties.

 5.     Identification and Production of Potentially Discoverable Information

        5.1     Identification of Discoverable Information. Except as otherwise provided below,

 the identification, collection and production of documents and ESI shall occur through

 identification of appropriate custodians, sources, date restrictions, and other methods reasonably

 designed by the Producing Party to identify and produce documents and ESI responsive to the

 Requesting Party’s document requests.

        5.2     Custodians.     The Parties have identified Custodians for the initial production of

 documents, including ESI. Each Party reserves the right to seek the production of documents,

 including ESI, from additional Party Custodians for good cause shown.

        5.3     Identification and Production of Custodian Documents.         The Producing Party

 shall conduct a reasonable search of the identified Custodians’ documents and ESI and then

 produce all such documents that are responsive to the Requesting Party’s document requests and

 not Privileged Information. Documents from the Custodians will be produced in accordance with

 a schedule agreed to by the Parties or as otherwise required by Order of the Court.

        5.4     Discoverability of Search and Review Methodology. The Parties agree that the

 methodology used to identify, search, cull, and review sources of ESI, including the identity of

 sources (or folders or files within sources) searched or not searched, and the nature of the searches

 performed on those sources for purposes of production, will be discoverable and not subject to a


                                                  9
Case 3:19-cv-21248-BRM-LHG Document 81 Filed 12/07/20 Page 10 of 25 PageID: 1178




  claim of attorney-client privilege or work product. The preceding notwithstanding, attorney-client

  communications and work product regarding the value, importance, or significance to the

  Litigation of any materials found within the identified sources and the discovery process and

  strategy will remain privileged and protected from disclosure.

         5.5     De-NISTing. To the extent reasonably practicable, electronic file collections will

  be De-NISTed, the process by which non-user generated files are removed from review and

  production based on a hash value list maintained by the National Institute of Standards and

  Technology.

         5.6     De-duplication. To the extent reasonably practicable, each Party shall remove

  duplicate ESI, including without limitation electronic mail, to reduce unnecessary cost of

  reviewing and producing duplicative ESI, in accordance with the Production Format described in

  Exhibit A. Such de-duplication shall be performed on a “family level.”

         5.7     Email Threading. In order to limit the volume of duplicative content produced from

  email threads, the Parties may utilize email-threading analytics software to exclude email messages

  or attachments wholly contained and reviewable within later-in-time messages and attachments

  from the same email threads that are produced, provided that (1) if a thread with attachments is

  being produced, all responsive attachments from any message in the thread shall be included in

  the production and (2) the Producing Party retains all down-thread emails which are excluded from

  production in its review database, so that such messages can be produced upon a specific request

  by the Receiving Party for good cause shown.

         5.8     ESI Production Format. Where practicable, the Parties shall produce ESI according

  to the format specified in Exhibit A, attached hereto. To the extent a Producing Party reasonably

  expects production of specific ESI in the format described in Exhibit A will be impractical or unduly
                                                   10
Case 3:19-cv-21248-BRM-LHG Document 81 Filed 12/07/20 Page 11 of 25 PageID: 1179




  burdensome, the Producing Party shall so notify the Receiving Party and propose an alternative

  format for such ESI. The Parties will then meet and confer in good faith to attempt to agree on an

  acceptable format for the production of the ESI at issue.

         5.9     Review and Production of Hard Copy Documents. Each Producing Party is entitled

  to collect, scan, and review its hard copy documents before producing only those documents which

  are responsive and not Privileged Information in the document production format described in

  Exhibit A. In advance of production, the Producing Party may offer the Receiving Party the

  opportunity to review some or all its hard copy documents as those documents are maintained in

  the ordinary course of business (which shall include any available index to the boxes and files

  contained therein prepared by the Producing Party) so that the Receiving Party may identify and

  designate which, if any, of the documents it selects for scanning and production. This advance

  review shall not constitute a waiver of any privileges or protections. The Producing Party shall

  have the right to review any selected documents for privilege, responsiveness and confidentiality

  before production. The Producing Party shall bear its own costs of scanning and producing its

  hard copy documents.

         5.10    Right to Conduct Document Review. Nothing contained herein is intended to or

  shall serve to limit a Party’s right to conduct a review of documents or ESI for relevance,

  responsiveness, and/or segregation of privileged information before production.

  6.     Privilege Logs

         6.1     The following categories of documents are presumptively privileged or protected

  work product and the Parties are not required to provide a log of such documents:

                 (a)     Communications exclusively between a Party and its Outside Counsel;
                 (b)     Attorney work product created by Outside Counsel;

                                                  11
Case 3:19-cv-21248-BRM-LHG Document 81 Filed 12/07/20 Page 12 of 25 PageID: 1180




                (c)     Internal communications within Outside Counsel.

         6.2    The Parties agree that, except as provided in paragraph 6.1 regarding presumptively

  privileged documents and ESI, they will produce privilege logs and will exchange information

  regarding claims of privilege and/or work product protection in an efficient manner.           For

  documents and ESI that have been withheld or redacted as privileged, the withholding or redacting

  Party shall provide a privilege log of such documents and ESI.

         6.3    To permit the Requesting Party to assess any claim of privilege, the Producing Party

  must provide a privilege log containing the Bates number or Document ID (if any) of each

  document withheld and the following information corresponding to the type of document withheld:

                a.      For E-Mail

                        i.      From: Lists the contents of the “From” field of the email, or the
                                author/custodian field of a document;

                        ii.     To: Lists the contents of the “To” field of the email;

                        iii     CC: Lists the contents of the “CC” (carbon copy) field of the email;

                        iv.     BCC: Lists the contents of the “BCC” (blank carbon copy) field of
                                the email;

                        v.      Date: Lists the date the email was sent, or the date the document was
                                last modified;

                        vi.     Custodian: Identifies the individual the document was obtained
                                from;

                        vii.    DocTitle/Email Subject: Sufficient information as to the nature of
                                the document or email.

                        viii.   Basis of the claimed privilege or other reason for withholding (e.g.,
                                “ACP” for attorney-client privilege, “WP” for work product, or
                                other descriptions as necessary based on the specific privilege being
                                claimed).

                        ix.     a unique document number/identifier, which need not be formatted
                                as, or consecutive with, Bates numbers of produced documents.

                                                  12
Case 3:19-cv-21248-BRM-LHG Document 81 Filed 12/07/20 Page 13 of 25 PageID: 1181




                 b.      For Other Documents
                         i       Date

                         ii.     Author

                         iii.    Recipients

                         iii.    Custodian;

                         iv.     DocTitle/Email Subject;

                         v.      Basis of the claimed privilege or other reason for withholding.

                         vi.     a unique document number/identifier, which need not be formatted
                                 as, or consecutive with, Bates numbers of produced documents.

         6.4     Where a Party is asserting privilege on the same basis with respect to multiple

  documents, the description of that basis may be provided by group or category, provided that all

  substantive information required by paragraph 6.3 above has been provided in a comprehensible

  format. The Producing Party may include only a single privilege log entry for multiple email

  messages in the same email string to the extent such messages are contained in one individual

  email file and subject to the same claim of privilege.

         6.5     Each Party will provide a privilege log of documents withheld from or redacted in

  its production of Custodian and other Project Documents, within 30 calendar days of the

  conclusion of production of all documents.

  7.     Privileged and Other Confidential Information

         7.1     The Parties will agree to the protection of Confidential Information in a separate

  Stipulated Protective Order. The Parties agree further that the production of privileged document

  in this action shall not act as a waiver of the privileged status of those documents. The Parties will

  also agree to an Order Implementing Fed. R. Evid. 502(d) – Inadvertent Disclosure for the


                                                   13
Case 3:19-cv-21248-BRM-LHG Document 81 Filed 12/07/20 Page 14 of 25 PageID: 1182




  protection of Privileged Materials, which the Parties will seek to have So-Ordered by the Court.

  See form attached as Exhibit B.

         7.2     Any Party in possession of Confidential Information shall exercise appropriate care

  with regard to the storage, custody, copying, and use of the information in order to ensure that the

  confidential nature of that information is maintained.

  8.     Third Party Discovery

         The parties have agreed to cooperate, to the extent feasible, with regard to the service of

  subpoenas for the production of documents and notices of the depositions of third parties. The

  parties will identify and agree upon the third parties that are likely to be subpoenaed for documents

  or noticed for deposition by one or both parties:

  9.     Email Service

         The parties have agreed that, to the extent feasible, all court filings, if not served through

  ECF, will be served via email and such service shall constitute proper service under the Federal

  Rules of Civil Procedure. Moreover, the parties agree that each party may serve discovery, in lieu

  of other service methods, by email under Fed. R. Civ. P. 5(b)(2)(E).

  9.     Modification

         This Discovery Plan may be modified by agreement of the Parties, order of the Court or

  recommendation of the Special Master. Any such agreement of the Parties or recommendation of

  the Special Master shall be memorialized in writing by email or otherwise.


                  [SIGNATURES OF COUNSEL ON FOLLOWING PAGES]




                                                   14
Case 3:19-cv-21248-BRM-LHG Document 81 Filed 12/07/20 Page 15 of 25 PageID: 1183




                                          IT IS SO ORDERED

                                          ____________, 2020 _________________________
                                                              UNITED STATES
                                                              DISTRICT JUDGE
Case 3:19-cv-21248-BRM-LHG Document 81 Filed 12/07/20 Page 16 of 25 PageID: 1184




  We hereby Consent to the form and Entry of this Order:




  BY: ________________________
      __________________________             BY: __________________________
  Sarah B. Biser, Esq.                       John M. Becker, Esq.
  Jeffrey M. Pollock, Esq.                   THOMPSON BECKER LLC
  FOX ROTHSCHILD LLP                         Ten Melrose Avenue, Suite 400
  997 Lenox Drive, Building 3                Cherry Hill, New Jersey 08003
  Lawrenceville, New Jersey 08648            Attorneys for Defendant/Third-Party Plaintiff
  Attorneys for Plaintiff                    Tod Williams Billie Tsien Architects, LLP
            November ____,
  DATED: ___________      19 2020            DATED: ___________ ____, 2020



  BY: __________________________             BY: __________________________
  Stuart M. Lederman, Esq.                   Ira. M. Schulman
  Cristin M. Moyle, Esq.                     PEPPER HAMILTON LLP
  RIKER DANZIG SCHERER                       301 Carnegie Center, Suite 400
  HYLAND & PERETT LLP                        Princeton, New Jersey 08543
  One Speedwell Avenue                       Attorneys for Third-Party Defendant
  Morristown, New Jersey 07962               F.J. Sciame Construction Co., Inc.
  DATED: ___________ ____, 2020              DATED: ___________ ____, 2020


  Kathleen O. Barnes, Esq.
  WATT TIEDER HOFFAR                         BY: ____________________________
  & FITZGERALD LLP                           Loryn P. Riggiola, Esq.
  1765 Greensboro Station Place, Suite 1000 ZETLIN & DE CHIARA LLP
  McLean, VA 22102                           80 Bloomfield Avenue
  Attorneys for Defendants Jacobs            Attorneys for Third-Party Defendant ARUP USA,
  Architects /Engineers, Inc. and            Inc.
  Jacobs Consultancy, Inc.                   DATED: ___________ ____, 2020
  DATED: ___________ ____, 2020

                                                             IT IS SO ORDERED

                                               15            _____, ___ 2020       ______________________
                                                                                   UNITED STATES
                                                                                    DISTRICT JUDGE
Case 3:19-cv-21248-BRM-LHG Document 81 Filed 12/07/20 Page 17 of 25 PageID: 1185




                                             EXHIBIT A

                             DOCUMENT PRODUCTION FORMAT

  The Parties agree that non-privileged documents will be produced electronically, in a password-

  protected encrypted format, via a portable external hard drive, electronic file sharing platform, or

  other method mutually agreed to by the Parties. Each Party will pay for the scanning, processing,

  and producing of its own documents. The Parties further agree as follows:

     1. All electronically stored information (ESI):

         ESI will be produced as single-page 300 DPI Tagged Image File Format (“TIFF”) images,

  except for those documents that cannot be meaningfully produced as TIFF images, which will be

  produced in native file format in its original form (with the exception of accounting files or other

  proprietary file formats) named according to the sequential alpha-numeric document identifier.

  Accounting files will be exported to Excel and produced as Excel files with bates numbering.

  Other proprietary file formats will be exported and produced as text searchable TIFF images, with

  Bates numbering. Extracted text files will accompany the natives on a document level, placed

  inside a “Text” folder. Where appropriate or specifically requested, documents produced in color

  shall be single page, color JPEG images.

         Spreadsheet documents (e.g., Excel, CSV, etc.) and any other files that are not easily

  converted to image format shall be produced in native format. Any documents produced in native

  format will be accompanied by a placeholder TIFF image indicating the document

  production/Bates number of the native document. The native documents shall be named to match

  their respective document production/Bates number and shall be referenced by the corresponding

  database metadata load file containing the relative path and file name of that native document.

     2. The production deliverable folder structure should be as follows:

                                                  16
Case 3:19-cv-21248-BRM-LHG Document 81 Filed 12/07/20 Page 18 of 25 PageID: 1186




            o Volume Name (VOL001)

                             Data (load files)

                                  x    Concordance DAT file containing metadata, the relative path to the

                                       native file and the relative path to the text file

                                  x    OPT file for image loading

                                  x    Comma delimited OCR cross-reference load file.

                             Natives

                                  x    001 (1000 files max per directory)

                                  x    002 (1000 files max per directory)

                                  x    … (1000 files max per directory)

                             Text

                                  x    001 (1000 files max per directory)

                                  x    002 (1000 files max per directory)

                                  x    … (1000 files max per directory)

     3. All productions will include database load files as set forth above, which will include

        metadata, document boundary and document family boundary information and relative

        paths to images, native files and document level text files, including the fields below:



   Field Name               Field Description                  Possible Values/Examples     Field Type

                            Sequential incremental alpha-
   ProdDocID                numeric document identifier.       ex: PROD0000001              Text

                            The ProdDocID / Bates
   Production
                            number of the first page of the
   Beginning    Bates                                                                       Text
                            document.
   Number




                                                              17
Case 3:19-cv-21248-BRM-LHG Document 81 Filed 12/07/20 Page 19 of 25 PageID: 1187



                       The ProdDocID / Bates
   Production Ending   number of the last page of the
                                                                                                Text
   Bates Number        document.


                       Displays ProdDocID / Bates
   BegAttach                                               ex: PROD0000001                      Text
                       number of parent record.


                       Displays ProdDocID / Bates
   EndAttach           number of last attached             ex: PROD0000002                      Text
                       document in family.



                       The number of attachments to
   Attachment Count                                                                             Text
                       an email.


                       Incremental production
   Volume                                                  ex: VOL001                           Text
                       volume number.
                       The confidentiality
   Confidentiality     designation, if any, for the
                                                                                                Text
   Designation         document pursuant to any
                       protective order in the case.
                       Displays textual value of
   Custodian           custodian assigned by user in       ex: John Doe                         Text
                       processing application.
                       Identifies any other custodians
   All Custodians      who were in possession of a         ex: John Doe                         Text
                       file after de-duplication.
                       Application Name field value
   ApplicationName     pulled from metadata of the         ex: Microsoft Office Word            Text
                       native file.
                                                           ex: MS Word for Windows
   FileDescription     Description of native file type.                                         Text
                                                           Document
                       Fully qualified original path to
   Folder/Original                                         ex(1): C:\Mail\Outlook.pst; ex(2):
                       the source folder, files, and/or                                         Text
   File Path                                               C:\Edocs\Spreadsheets
                       mail stores.


                       The number of pages in the
   Page Count                                                                                   Text
                       document.


                       Author field value pulled from
   Author                                                  ex: John Doe                         Text
                       metadata of the native file.
                                                                                                Text - Multi-
                       Main recipient(s) of the e-mail     ex:        John              Doe     value,
   To
                       message.                            (jdoe@company.com);                  semicolon (;)
                                                                                                delimiters.
                                                           ex:        John              Doe
   From                Author of the e-mail message.                                            Text
                                                           (jdoe@company.com);



                                                          18
Case 3:19-cv-21248-BRM-LHG Document 81 Filed 12/07/20 Page 20 of 25 PageID: 1188



                                                                                                 Text - Multi-
                         Recipient(s) of "Blind Carbon        ex:        John             Doe    value,
   BCC
                         Copies" of the e-mail message.       (jdoe@company.com);                semicolon (;)
                                                                                                 delimiters.
                                                                                                 Text - Multi-
                         Recipient(s) of "Carbon              ex:        John             Doe    value,
   CC
                         Copies) of the e-mail message.       (jdoe@company.com);                semicolon (;)
                                                                                                 delimiters.
   EMail_Subject         Subject of the e-mail message.       ex: FW: LAW PreDiscovery           Text
                         Title field value extracted
   Title                 from the metadata of the             ex: Document Title                 Text
                         native file.
   DateCreated           Creation date of the native file.                                       Date
                         Date the native file was last
   DateLastMod                                                                                   Date
                         modified.
                         Date the native file was last
   DateLastPrnt                                                                                  Date
                         printed (Office documents).
                         Received date of an e-mail
   DateRcvd                                                                                      Date
                         message.
                         Sent date of an e-mail
   DateSent                                                                                      Date
                         message.
                         Creation time of the native
   TimeCreated                                                                                   Time
                         file.
                         Time native file was last
   TimeLastMod                                                                                   Time
                         modified.
                         Time native file was last
   TimeLastPrnt                                                                                  Time
                         printed (Office documents).
                         Time the e-mail message was
   TimeRcvd                                                                                      Time
                         received.
                         Time the e-mail message was
   TimeSent                                                                                      Time
                         sent.
                         The time zone in which the
   Processing     Time
                         documents were standardized                                             Text
   Zone
                         during processing.
                         Original filename of native
                                                              ex(1): Estimates.xls; ex(2): FW:
   Orig_Filename         file. Contains subject of e-mail                                        Text
                                                              Monday Meeting
                         message for e-mail records.

   DocExt                File extension of native file.       ex: DOC                            Text
   Filesize              Size of native file, in bytes.       ex: 27739                          Numeric
                                                              ex:
   MD5Hash               Calculated MD5Hash value.            D564668821C34200FF3E32C9B          Numeric
                                                              FDCCC80
                         Export location of native            ex:
   NativeFile            document for record if               VOL001\Natives\PROD0000001.        Text
                         produced natively.                   msg
                         Export location of extracted
   TextFile                                                                                      Text
                         text or OCR text file.




                                                             19
Case 3:19-cv-21248-BRM-LHG Document 81 Filed 12/07/20 Page 21 of 25 PageID: 1189




         If any metadata described above does not exist, is not reasonably accessible, is not

  reasonably available, or would be unduly burdensome to collect or provide, those specific fields

  should be left blank, and nothing in this ESI Order shall require any party to extract, capture,

  collect or produce such metadata. The Producing Party is not obligated to produce any other forms

  of metadata. However, if good cause exists, the Requesting Party may request production of

  additional metadata by providing (1) a list of the Bates numbers of documents requested to be

  produced with additional metadata; (2) a list of the types of metadata sought; and (3) an explanation

  of the need for production of the requested metadata. The Producing Party shall not unreasonably

  deny such requests if the Requesting Party has demonstrated good cause, but need not make such

  production until the parties reach agreement regarding apportionment of any additional costs

  associated with the production of such additional metadata.

  Paper Files: These documents will be scanned (at no less than 300 DPI black and white) and

  produced electronically. These scanned documents should be separated at a logical level where

  there are large groups of documents with no physical separations, using Logical Document

  Determination, with parent and child attachment relationships. At a minimum, box number, file

  drawer information, file folder tab, redweld tab information and binder tab will be captured during

  the scanning process. Scanned files will be created by the Parties in multi-page PDF files, if not

  possible to produce as TIFF images. A standard Concordance (.DAT) load file will be provided

  for scanned images with the following fields: BegDoc#, EndDoc#, BegAttach, EndAttach,

  BoxNum, Cabinet, Redweld, BinderTab, FileFolder. Oversized documents (greater than 11x17)

  may be reduced to 11x17. All scanned images will be produced with Bates numbering.




                                                   20
Case 3:19-cv-21248-BRM-LHG Document 81 Filed 12/07/20 Page 22 of 25 PageID: 1190




                                              EXHIBIT B
               FORM OF STIPULATED ORDER UNDER FED. R. EVID. 502(d)


                              UNITED STATES DISTRICT COURT
                             __________ DISTRICT OF ______________


                                             [CAPTION]



                    STIPULATED ORDER UNDER FED. R. EVID. 502(d)



         IT IS HEREBY STIPULATED by and between Plaintiff ___________, (“Plaintiff”) and

  Defendant ______________, (“Defendants” and collectively with Plaintiff, the “Parties”), through

  their respective attorneys of record, as follows:

         WHEREAS, the documents and information, both electronically-stored and hard copy,

  produced during discovery in this case may be voluminous given the complex nature of this case;

  and

         WHEREAS, pursuant to Fed. R. Evid. 502(d), the parties seek to ameliorate costs and risks

  associated with the production of voluminous documents and information and resolving disputes

  regarding privilege,

         THEREFORE, this Court orders as follows:

         (a)     No Waiver by Disclosure. This order is entered pursuant to Rule 502(d) of the

  Federal Rules of Evidence. Subject to the provisions of this Order, if a party (the “Disclosing

  Party”) discloses information in connection with the pending litigation that the Disclosing Party

  thereafter claims to be privileged or protected by the attorney-client privilege or work product

  protection (“Protected Information”), the disclosure of that Protected Information will not


                                                      21
Case 3:19-cv-21248-BRM-LHG Document 81 Filed 12/07/20 Page 23 of 25 PageID: 1191




  constitute or be deemed a waiver or forfeiture—in this or any other action, State or Federal—of

  any claim of privilege or work product protection that the Disclosing Party would otherwise be

  entitled to assert with respect to the Protected Information and its subject matter.

         (b)     Notification Requirements; Best Efforts of Receiving Party. A Disclosing Party

  must promptly notify the party receiving the Protected Information (the “Receiving Party”), in

  writing, that it has disclosed that Protected Information without intending a waiver by the

  disclosure. Upon such notification, the Receiving Party must—unless it contests the claim of

  attorney-client privilege or work product protection in accordance with paragraph (c)—promptly

  (i) notify the Disclosing Party that it will make best efforts to identify and return, sequester or

  destroy (or in the case of electronically stored information, delete) the Protected Information and

  any reasonably accessible copies it has and (ii) provide a certification that it will cease further

  review, dissemination, and use of the Protected Information. Within five business days of receipt

  of the notification from the Receiving Party that it contests the claim of attorney-client privilege

  or work product protection, the Disclosing Party must explain as specifically as possible why the

  Protected Information is privileged. For purposes of this Order, if Protected Information that has

  been stored on a source of electronically stored information that is not reasonably accessible, such

  as backup storage media, is sequestered, the Receiving Party must promptly take steps to delete or

  sequester the restored protected information if and when such data is retrieved.

         (c)     Contesting Claim of Privilege or Work Product Protection. If the Receiving

  Party contests the claim of attorney-client privilege or work product protection, the Receiving

  Party must—within five business days of receipt of the Disclosing Party’s explanation of privilege

  as set forth in paragraph (b)—move the Court for an Order compelling disclosure of the

  information claimed as unprotected (a “Disclosure Motion”). The Disclosure Motion must be filed


                                                   22
Case 3:19-cv-21248-BRM-LHG Document 81 Filed 12/07/20 Page 24 of 25 PageID: 1192




  under seal and must not assert as a ground for compelling disclosure the fact or circumstances of

  the disclosure. Pending resolution of the Disclosure Motion, the Receiving Party must not use the

  challenged information in any way or disclose it to any person other than those required by law to

  be served with a copy of the sealed Disclosure Motion.

         (d)     Stipulated Time Periods. The parties may stipulate to extend the time periods set

  forth in paragraphs (b) and (c).

         (e)     Attorney’s Ethical Responsibilities. Nothing in this order overrides any attorney’s

  ethical responsibilities to refrain from examining or disclosing materials that the attorney knows

  or reasonably should know to be privileged and to inform the Disclosing Party that such materials

  have been produced.

         (f)     Burden of Proving Privilege or Work-Product Protection. The Disclosing Party

  retains the burden—upon challenge pursuant to paragraph (c)—of establishing the privileged or

  protected nature of the Protected Information.

         (g)     In camera Review. Nothing in this Order limits the right of any party to petition

  the Court for an in camera review of the Protected Information.

         (h)     Voluntary and Subject Matter Waiver. This Order does not preclude a party from

  voluntarily waiving the attorney-client privilege or work product protection. The provisions of

  Federal Rule 502(a) apply when the Disclosing Party uses or indicates that it may use information

  produced under this Order to support a claim or defense.

         (i)     Rule 502(b)(2). The provisions of Federal Rule of Evidence 502(b)(2) are

  inapplicable to the production of Protected Information under this Order.



  /s/
  [insert]

                                                   23
Case 3:19-cv-21248-BRM-LHG Document 81 Filed 12/07/20 Page 25 of 25 PageID: 1193




  Attorneys for Plaintiff




  /s/
  [insert]
  Attorneys for Defendant



   IT IS SO ORDERED.


   Dated: ________________, 201_      ______________________________________
                                            UNITED STATES DISTRICT JUDGE




                                       24
